Citation Nr: 0917221	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ankle sprain, 
claimed as right leg condition.

2.  Entitlement to service connection for degenerative disc 
disease with radiculopathy, claimed as a back condition, to 
include as secondary to the right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), Houston, 
Texas, which denied service connection for right ankle 
sprain, claimed as right leg condition, and for degenerative 
disc disease with radiculopathy, claimed as back condition.    

In August 2006, the Veteran testified before the Board at a 
hearing that was held at the RO.  In March 2007 this matter 
came before the Board, which issued a remand for further 
development.  The development as ordered has been 
accomplished.

In July 2008 the Veteran was informed that the Veterans Law 
Judge, before whom he had his hearing in 2006, was no longer 
employed at the Board.  The Veteran was offered the 
opportunity to have another hearing.  In August 2008 the 
Veteran requested a video-conference hearing.  In September 
2008 the claim was remanded by the Board to the RO to fulfill 
the Veteran's request.  Despite an October 2008 letter from 
Veteran rescinding his request for that hearing, a travel 
board was scheduled for him in March 2009.  The Veteran did 
not appear for that hearing and his request is considered 
withdrawn.  The Board will proceed with review on the present 
record.  See 38 C.F.R. § 20.702(e)(2008). 

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The probative evidence establishes that the veteran's chronic 
right ankle sprain is not related to service.


CONCLUSION OF LAW

A right ankle sprain was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

A review of the Veteran's service treatment records finds an 
August 1969 enlistment Report of Medical Examination that 
found the Veteran's feet and lower extremities clinically 
normal.  There was an October 1970 complaint of possible 
fracture of the left ankle.  A notation indicated an x-ray 
study found no fracture.  Treatment included crutches and an 
ace bandage.  There were no more complaints or follow-up 
treatment for the left ankle in service.  The June 1971 
Report of Medical History prepared for separation indicated 
the Veteran reported no lameness or foot trouble.  The June 
1971 Report of Medical Examination also prepared for 
separation found the Veteran's feet and lower extremities 
clinically normal.

The Veteran's April 2003 claim described his disability as 
the right leg.  The Veteran did not submit any private post-
service treatment records.  In June 2003 he was afforded a VA 
medical examination for his right leg condition.  The report 
from this examination included in the history that the 
Veteran suffered a "serious" motorcycle accident in the 
year prior to his enlisting in the service and that in this 
accident the Veteran injured his right leg.  While in service 
the Veteran reported suffering multiple right ankle sprains.  
The symptoms were constant and severe pain.  Upon objective 
examination the examiner noted the Veteran's gait was 
abnormal and that he had a limp on the right side.  An x-ray 
study found mild swelling lateral to the ankle, considered an 
abnormal result.  The examiner offered the diagnosis of 
radiculopathy to the right leg, right chronic ankle sprain.  
The examiner offered no opinion as to etiology.

In March 2008 the Veteran had been scheduled for another VA 
examination for his right ankle.  The Board notes that the 
letter which informed the Veteran of the examination date and 
time was returned to the RO undeliverable.  The examiner 
noted that the Veteran did not report for the examination; 
however the examiner found enough medical information in the 
claims file to proffer an opinion regarding etiology.  The 
examiner noted the Veteran's claim that his right ankle 
condition was due to the paratrooper jumps he experienced in 
service.  The examiner noted the service treatment records 
are silent regarding any pre-existing injury to the ankle, 
including the enlistment examination which found the lower 
extremities clinically normal.  The examiner noted there were 
no documented complaints in service for the right ankle, only 
the left ankle, and again the separation examination found 
the lower extremities normal.  Despite the anecdotal evidence 
of continuous trouble with his right ankle, the examiner 
pointed out that there was no documented medical evidence.  
The examiner concluded it was less likely than not that the 
Veteran's current right ankle condition was due to his 
service.  

The Board notes that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  In 
this case, the Board notes that the VA physician who rendered 
the March 2008 opinion considered the pertinent service 
treatment records, outpatient VA records and examination 
results prior to rendering the medical opinion that the 
veteran's chronic right ankle condition was less likely than 
not due to his service.  Further, the Board notes that there 
is no medical evidence or probative medical opinion to the 
contrary.

The Board has also reviewed the Veteran's VA treatment 
records dated January 2002 to March 2007.  Though these 
records contained scattered complaints regarding his right 
knee, leg or feet (January 2003, May 2003, June 2003), there 
was no diagnosis or treatment at all for his right ankle.   

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
right ankle sprain.  The only diagnosis of record for the 
right ankle is a right chronic ankle sprain.  While the 
Veteran may have injured his right ankle such that he had to 
use crutches for several weeks, as he described in his July 
2005 substantive appeal, a review of the Veteran's service 
treatment records finds no mention of treatment for a right 
ankle injury in 1970 or in any year.  The Veteran was 
discharged in July 1971.  The separation examination makes no 
mention of any right ankle sprain, there are no complaints or 
notations regarding his right ankle or leg, and the 
examination of his lower extremities was normal.  There is an 
entry for his left ankle in October 1970 for which he 
received crutches and an ace bandage; however, in his claim 
and in his testimony before the Board, the Veteran stated 
that it was the right ankle for which he was seeking service 
connection. 

The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing pain in 
service, reporting to the infirmary, and being given 
crutches.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005). The veteran's own implied assertions that his chronic 
right ankle sprain is related to his jumps over thirty years 
earlier in service are acknowledged, however they are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

While there is a 2003 diagnosis of right chronic ankle 
sprain, there is no evidence of any complaints of, or 
treatment for, this right chronic ankle sprain until thirty 
years after service.  A significant lapse in time between 
service and post-service medical treatment may be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the preponderance of the evidence of record is 
against the veteran's claim for service connection for a 
chronic right ankle sprain.  Therefore, the benefit-of-the-
doubt rule is not applicable.  Gilbert, 1 Vet. App. at 49.  
The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in May 2003, before the initial 
original adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also asked to inform VA of any additional information or 
evidence that VA should have, and was asked to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Letters sent March 2006 and March 2007 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the May 
2008 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for chronic right ankle sprain is 
denied, any questions regarding a disability rating and 
effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for for the claim of right ankle sprain.  The Veteran was 
afforded a VA examination in June 2003 and an opinion in 
March 2008 to determine the nature and etiology of the right 
ankle sprain condition.  While the 2003 examination produced 
no opinion as to etiology and for that reason could be 
considered inadequate, the 2008 medical opinion is legally 
sufficient because it followed a thorough review of the 
claims file and analysis to support the conclusion.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

ORDER

Entitlement to service connection for a chronic right ankle 
sprain, claimed as right leg condition, is denied.

REMAND

Additional development is needed prior to further disposition 
of the back disability claim.

First, it appears that additional VA records may be 
outstanding.  A review of the 2002 - 2007 VA treatment 
records now in the claims file finds a July 2002 notation 
that the Veteran had had an MRI in April 1995.  It thus 
appears that there may be other applicable VA records that 
have not been associated with the claims folder.  The Board 
acknowledges that those reports were not initially requested, 
but because VA is on notice that there may be additional 
records that may be applicable to the Veteran's claims and 
because these records may be of use in deciding the claims, 
these records are relevant and an additional attempt to 
obtain them should be made.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Further in his August 2006 testimony before the Board, the 
Veteran reported that he may have received treatment for his 
back from his family practitioner, a Dr. Spinks, who was 
still in practice in Lufkin, Texas, as of the time of the 
hearing (2006).  The treatment records of this physician 
should be obtained and incorporated into the claims file.  It 
is also noted that the Veteran reported receiving treatment 
from a Dr. Bunn.  Although the doctor is deceased, the 
Veteran did not clearly express whether those reports, if 
any, were available or not.  As such, additional 
clarification and/or development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent clinical records 
from the VA outpatient clinic in Lufkin, 
Texas dated at any time before January 
2002.  If these records are no longer on 
file, a request should be made to the 
appropriate storage facility.  All efforts 
to obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records are 
not available.

2.  Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to treatment or 
evaluation of his back disability, 
specifically from the offices of Dr. Bunn 
and Dr. Spinks, a family practitioner of 
Lufkin, Texas, for any period of time or 
to provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  Then, if and only if, the newly 
received treatment reports show treatment 
for a back disability, schedule the 
Veteran for a VA orthopedic examination 
for the purpose of ascertaining whether 
the Veteran's back disability is related 
to his period of active service, including 
to duties which involved parachute 
jumping.  The claims folder should be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report should 
reflect that the claims folder was 
reviewed.

a.  The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that the Veteran's 
back disability is related to his period 
of active service, including the 
completion of numerous parachute jumps.

b.  The examiner additionally should 
specifically comment as to whether there 
is a 50 percent probability or greater 
that any pre-existing back disability was 
permanently worsened or aggravated as a 
result of the Veteran's active service.

c.  The examiner should provide the 
rationale for the opinions provided.  If 
such determination cannot be made without 
resort to speculation, the examiner should 
so state and explain why.

4.  Then, readjudicate the Veteran's 
claims for service connection for a back 
disability.  If any decision remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case. Allow 
the appropriate period for response.  The 
case should then be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


